United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2034
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the District
Duane Wendall Larson,                   * of Minnesota.
                                        *
             Appellant.                 *          [UNPUBLISHED]
                                   ___________

                             Submitted: January 20, 2004

                                  Filed: February 6, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Duane Larson appeals the district court’s1 denial of his petition for a writ of
error coram nobis, in which he sought to vacate his drug conviction and sentence
(from which he has been released). We agree with the district court that Mr. Larson
has not shown he is entitled to coram nobis relief, because he unsuccessfully raised
on direct appeal and in prior 28 U.S.C. § 2255 motions the Fourth Amendment and


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
ineffective-assistance-of-counsel claims that he raises here. See Azzone v. United
States, 341 F.2d 417, 419-20 (8th Cir.) (per curiam) (coram nobis petitioner not
entitled to review of issues that were considered and resolved either on direct appeal
or in § 2255 motion), cert. denied, 381 U.S. 943 (1965); cf. United States v.
Camacho-Bordes, 94 F.3d 1168, 1172-73 (8th Cir. 1996) (coram nobis relief is
“‘substantially equivalent’” to habeas relief, and abuse-of-the-writ principle applies
to coram nobis cases (quoted source omitted)).

      Accordingly, we affirm.
                     ______________________________




                                         -2-